DAVIDSON, Judge
(dissenting).
This appellant was convicted of killing two persons at one and the same time by the same act and with one volition, which was the negligent operation of a motor vehicle upon a public highway of this state.
The conviction was upon an information containing three counts, each count charging that the death of the two persons was brought about by the appellant’s negligence while engaged in the commission of three separate unlawful acts.
The jury found appellant guilty under each of the counts and so specified in its verdict and assessed a punishment which could be applied under either count or all counts.
When one unlawfully causes or brings about the death of one person, whether by murder or negligent homicide, the offense is complete.
Over forty years ago, this court in Spannell v. State, 83 Texas Cr. Rep. 418, 203 S.W. 357, announced the rule of law to be that where two persons are killed as a result of a single shot or a single act and with one and the same volition a conviction could only be had for the killing of one of those persons.
In Ozuna v. State, 166 Texas Cr. Rep. 565, 316 S.W. 2d 738, a homicide case where, as here, more than one person was killed as a result of the same act and volition, I called attention, in a dissenting opinion, to the rule set out in the Spannell case and insisted that a conviction for homicide could not lawfully *448be predicated upon or could the accused be prosecuted for and convicted of killing more than one of the deceased persons.
In the Ozuna case my brethren did not discuss the Spannell case nor was any attempt made in the opinion to differentiate between the two or to show that the rule announced by the Spannell case was not applicable or controlling.
Without expressly overruling and destroying the rule in the Spannell case, my brethren must be cast in the position of having overruled that case by affirming the conviction in the Ozuna case, where the accused was tried and convicted of killing five persons by the same act and with the same volition.
About six months after the rendition of the opinion in the Ozuna case, the Supreme Court of the United States, on December 15, 1958, in the case of Ladner v. United States, 3 L.Ed. 2d 199, 79 Sup. Ct. 209, announced the rule of law to be the same as this court had held in the Spannell case.
In the Ladner case, the accused was convicted in separate cases of assaulting two federal officers by shooting them with a shotgun. Punishment was assessed for the assault upon each officer and the punishments so assessed were made to run cumulative. When Ladner had served the first sentence for the assault upon one of the officers he sought to be relieved of the other, insisting that he was guilty of but one assault and subject to only one punishment, which he had satisfied.
There appears to have been no challenge of the fact that Ladner “fired a single discharge from a shotgun into the front seat of an automobile and that the pellets wounded the two federal officers * *
Both the United States district court, where the case arose and the circuit court of appeals held “that the wounding of the two federal officers from the single discharge of a shotgun would constitute a separate offense against each officer, under the statute.”
Such a holding under the laws of this state would be in direct contravention of the holding of this court in Spannell v. State, supra, and would sustain the holding of the majority of this court in the Ozuna case and in the instant case.
*449The Supreme Court of the United States reversed the Ladner case, however, saying-:
“We thus hold that the single discharge of a shotgun alleged by the petitioner in this case would constitute only a single violation of Sec. 254.”
The “Sec. 254,” there referred to, makes it unlawful for one to assault a federal officer engaged in the performance of his official duties.
Thus the Supreme Court of the United States arrived at the same conclusion as did this court over forty years ago in the Spannell case, the conclusion being that where more than one person is killed or assaulted as a result of a single shot fired with one volition the state is restricted to a prosecution for the unlawful killing of or assault upon one person. That holding also supports my dissent in the Ozuna case.
The rule of law announced has direct application in the instant case, for, here, we have two people killed as a result of a single act on the part of the appellant — which was the driving and operation of the automobile upon a public highway, the volition being the negligent operation of that automobile.
Thus the state should have been restricted to prosecuting the appellant for the killing of only one of those persons; it should not have been permitted to prosecute, either jointly or severally, for, and pursue to final conviction, the killing of both persons.
I have never entertained any doubt as to the correctness of the Spannell case. The Supreme Court of the United States, having reached the same legal conclusion in the Ladner case, confirms me in that opinion.
This court ought also to follow those cases and the rule of law announced thereby, or else expressly overrule the Spannell case.
The foregoing is not the only error in this case:
Here, the information contained three counts. Each count charged that the death of the two persons was brought about by the negligence of the appellant while in the performance of three separate unlawful acts.
*450The jury found appellant guilty under each count and fixed a penalty which could have been inflicted under any one or all of such counts. There is nothing to indicate that a part of the punishment inflicted was not under each count.
So the state has prosecuted and convicted this appellant of the killing of the same two persons at the same time but by three different acts, and the jury has punished for each act. In other words, when my brethren affirm this conviction they say and announce as a sound principle of law that in a murder case the state may in one count of the indictment charge that the accused killed the deceased by shooting him with a gun; in another count the state could charge that the accused killed the same, person by cutting him with a knife; and in a third count the state could charge that the accused killed that person by beating him with a stick.
Upon a trial under such an indictment, the accused could be lawfully convicted three times of the same offense and assessed punishment under each conviction.
So the state is now no longer restricted to prosecuting one for the offense he commits; it may now prosecute one for the same offense as often as it chooses, so long as different methods in committing that offense are shown.
To me, such is indeed a strange doctrine. But my brethren say that such is the law.
I can only dissent.